          Case 1:17-cr-00773-JGK Document 37 Filed 11/25/20 Page 1 of 1




                                             November 25, 2020

By ECF and by e-mail

Honorable John G. Koeltl
United States District Court
Southern District of New York                                The conference is adjourned until January 13,
500 Pearl Street                                             2021, at 9 a.m.
New York, New York 10007
                                                         SO ORDERED                        /s/ John G. Koeltl
Re:    United States v. Gregory Ferrer, 17 Cr. 773 (JGK) New York, NY                        John G. Koeltl
                                                         November 25, 2020                       U.S.D.J.
Dear Judge Koeltl:

       I write on consent (Assistant U.S. Attorney Adam Hobson) to respectfully request that
the Court adjourn the conference currently scheduled for December 2, 2020, at 10:00 a.m., for a
period of 45 days.

        Mr. Ferrer was arrested on October 28, 2020 for allegedly violating the conditions of his
supervised release by possessing two firearms. After being presented before Magistrate Judge
Wang, Mr. Ferrer was remanded to the MCC, where he remains. The Government – per
Assistant U.S. Attorneys Adam Hobson and Mitzi Steiner – has drafted a new criminal complaint
based upon the same conduct alleged in the violation petition, but because of delays related to
the pandemic, the complaint has not yet been publicly filed and Mr. Ferrer has not yet been
presented on the new charges. Because the resolution of the new substantive case will affect the
proceedings on the charged violation, I respectfully request that the Court adjourn the conference
for a period of 45 days.

       Thank you for your consideration of this request.


                                                    Respectfully submitted,

                                                    /s/
                                                    Martin S. Cohen
                                                    Ass’t Federal Defender
                                                    Tel.: (212) 417-8737

cc:    Adam Hobson, Esq., by ECF and by hand
       Mr. Gregory Ferrer, MCC Register Number 79753-054
